The Vice-Chancellor.
-The case of Burrall v. Raineteaux related to a demurrer, and shows that this mode of enlarging time is not admissible in such cases. But I cannot think there is any occasion to enter an order in the clerk’s office for the purpose of giving force or effect to a chamber order granting *319further time to answer. The service of a copy thereof ought riot to have been treated as a nullity. Under the circumstances, I will not give costs against the complainant: but his application is refused.